    Case: 1:17-cv-02928 Document #: 83 Filed: 05/31/19 Page 1 of 3 PageID #:511




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KYLE ZAK, individually and on
behalf of all others similarly situated,


                                      Plaintiff,              Case No. 17-cv-2928

                    v.                                        Assigned Judge:
                                                              Andrea R. Wood

BOSE CORP., a Delaware corporation,

                                    Defendant.


     DEFENDANT’S MOTION TO DISMISS SECOND AMENDED CLASS ACTION
               COMPLAINT AND DEMAND FOR JURY TRIAL

        Defendant Bose Corporation (“Defendant”), by its undersigned counsel, respectfully

moves to dismiss Plaintiff’s Second Amended Class Action Complaint and Demand for Jury

Trial pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. In support thereof,

Defendant adopts and incorporates its accompanying Memorandum of Law in Support of its

Motion to Dismiss Plaintiff’s Second Amended Class Action Complaint and Demand for Jury

Trial and the accompanying Declaration of Jeffrey Landis.

                                                         Respectfully Submitted,



Dated: May 31, 2019                                      By: /s/ Bart Huff
                                                               Bart Huff (6225211)
                                                               bart@zwillgen.com
                                                               ZWILLGEN PLLC
                                                               300 N LaSalle St, Suite 4925
                                                               Chicago, IL 60654
                                                               (312) 685-2278 (telephone)




                                                   -1-
Case: 1:17-cv-02928 Document #: 83 Filed: 05/31/19 Page 2 of 3 PageID #:512




                                           Marc Zwillinger (6226447)
                                           marc@zwillgen.com
                                           Jeffrey Landis (admitted pro hac vice)
                                           jeff@zwillgen.com
                                           Nicholas Jackson (admitted pro hac vice)
                                           nick@zwillgen.com
                                           ZwillGen PLLC
                                           1900 M Street NW, Suite 250
                                           Washington, DC 20036
                                           (202) 706-5205 (telephone)
                                           (202) 706-5298 (facsimile)

                                           Counsel for Defendant




                                 -2-
    Case: 1:17-cv-02928 Document #: 83 Filed: 05/31/19 Page 3 of 3 PageID #:513




                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on May 31, 2019, I caused the foregoing

to be electronically filed with the Clerk of Court using the CM/ECF system, which will send

notification of such filling to the following attorneys of record:


Jay Edelson
Benjamin Thomassen
J. Eli Wade Scott
EDELSON PC
350 North LaSalle, 14th Floor
Chicago, IL 60654
jedelson@edelson.com
bthomassen@edelson.com
ewadescott@edelson.com

Rafey S. Balabanian
EDELSON PC
123 Townsend Street, Suite 100
San Francisco, CA 94107
rbalabanian@edelson.com



                                                /s/ Jeffrey Landis
                                                Jeffrey Landis




                                              -3-
